Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Election/Restrictions
Applicant’s election without traverse of Group I (claims 12-13 and 41-52) is acknowledged. Applicant’s election without traverse of “reporter molecule” from either a carrier molecule, a solid support and reporter molecule, and “xanthene” as a single species for the “reporter molecule”, is also acknowledged. Claims 14, 47-48 and 51-52 of the elected group do not read on the elected species. Therefore, claims 14, 47-48 and 51-57 are withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Therefore, claims 12-13 and 41-46 are examined on merits in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-13 and 41-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeong et al (BioTechniques 1999) in view of Wang et al (J. Am. Chem. Soc. 2003).
In regards to claims 12, 13 and 41, Jeong teaches modifying a protein with a thiol group (i.e. modifying a protein by incorporating a thiol chemical handle) wherein the modification is carried out by contacting a protein substrate having a tyrosine, serine or threonine residue with a ATPγS (ATP attached to a thiol chemical handle at the gamma phosphate group of the ATP) in the presence of protein kinase, which transfers a thiol phosphate group (i.e. a chemical handle) from the ATPγS onto the acceptor peptide substrate (Abstract and Fig. 1) to provide the protein with a chemical handle.

    PNG
    media_image1.png
    467
    432
    media_image1.png
    Greyscale
. Jeong teaches linking a biotin tag (i.e. a reporter molecule) to the thiol phosphate chemical handle of the modified protein by reacting the protein with a biotin tag having a reactive group reactive to the chemical handle, thus providing the protein with a reporter/detectable molecule for detection:

    PNG
    media_image2.png
    623
    481
    media_image2.png
    Greyscale
. Jeong teaches that protein kinases catalyze the transfer of the γ-phosphate group from ATP to serine, threonine or tyrosine residue on a acceptor protein (Abstract). Jeong teaches that this approach could be useful for detecting kinase activity for high-throughput screening of chemical libraries (Introduction).
Jeong teaches proving thiol phosphate on the protein for subsequent reaction with biotin having an iodoacetyl group reactive to the thiol group, but however, does not teach other types of biorthogonal chemical handle such azide or alkyne. 
Wang teaches biorthogonal reactive group alkyne and azide for bioconjugation  (title). Wang teaches that azides and alkynes are highly energetic functional groups with particularly narrow distributions of reactivity  and alkyne and azide groups are easy to introduce into organic compounds by both nucleophilic and electrophilic processes (introcution). Wang discloses conjugating virus having alkyne or azide to Dye azide or Dye alkyne to provide dye conjugated to viruses

    PNG
    media_image3.png
    100
    638
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    264
    654
    media_image4.png
    Greyscale
.
Wang teaches that alkyne and azide are nearly inert toward biological molecules and towards the reaction conditions found inside living cells (introduction). Wang teaches that the azide-alkyne ligation methodology should be applicable to a wide variety of biomolecules, scaffolds, and cellular components, both in vitro and in vivo. (page 3193, 1st col.).
Therefore, from the above description in mind, it would be obvious to one of ordinary skilled in the art to easily envisage modifying the protein of Jeong with alkyne or azide as an alternative chemical hand with the expectation of labeling with reporter/detectable moiety having complementary orthogonal reactive moiety with a reasonable expectation of success. One of ordinary skilled in the art would be motivated to incorporate alkyne or azide as an alternative chemical handle/reactive group because wang teaches that alkyne and azide are nearly inert toward biological molecules and towards the reaction conditions found inside living cells and that the azide-alkyne ligation methodology should be applicable to a wide variety of biomolecules, scaffolds, and cellular components, both in vitro and in vivo. One of ordinary skilled in the art from the above description in mind of Jeong would easily understand attaching an azide or alkyne to γ-phosphate group of ATP for transfer of an azide or alkyne phosphate to protein substrate having a tyrosine, serine or threonine residue. One of ordinary skilled in the art would have a reasonable expectation of success in transferring azide or alkyne phosphate group from azide- γ-phosphate ATP or alkyne- γ-phosphate ATP because wang teaches that protein kinases catalyze the transfer of the γ-phosphate group from ATP to a serine, threonine or tyrosine residue of an acceptor protein. One of ordinary skilled in the art from the description in mind of Jeong and Wang would easily understand that from conjugating/linking of a reporter/detectable molecule to azide or alkyne derivatized protein, one would need to providing the reporter/detectable molecule with complimentary orthogonal alkyne or azide group for copper mediated alkyne-azide cycloaddition reaction as disclosed in Wang.
In regards to claims 42-44, as described above, Jeong teaches attaching thiol group at γ-phosphare group of ATP and thus from the teaching of Jeong, one of ordinary skilled in the art would obviously envisage linking azide or alkyne group to γ-phosphate group of ATP directly or with various linking group. In regards to X linker, as claimed, the linker is not particularly limited to any specific linker (1-30 non hydrogen atoms) and thus has not been described as critical to practice the invention.
In regards to reporter molecules of claims 45 and 46, Wang discloses various dyes including xanthine-based fluorescein dye and thus various dyes including xanthene-based dyes for conjugation would be obvious to one of ordinary skilled in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641